DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/22/2022 has been entered. Claim 1 is currently amended.  Claims 2-5 and 9-13 have been cancelled.  Claims 1, 6-8, 14-16 are pending with claims 8 and 14-16 withdrawn from consideration.  Claims 1 and 6-7 are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 8, filed on 4/22/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that Uchihara teaches 2.0-3.5% Mn, the lower limit of which is greater than the upper limit of 1.80% Mn in the amended claimed welding wire, such that the Mn content of the welding wire of Uchihara and the Mn content of the claimed welding wire do not overlap. Further, the 2.0% Mn lower limit of Uchihara is sufficiently far away from the claimed 1.80% Mn upper limit to patentably distinguish the claimed welding wire from the welding wire of Uchihara.  Similarly, Curtis teaches 0.3-1.2% Mo, the lower limit of which is significantly greater than the upper limit of 0.200% Mo in the amended claimed, such that the Mo content of the welding wire of Curtis and the Mo content of the claimed welding wire do not overlap. Further, the 0.3% Mo lower limit of Curtis is sufficiently far away from the claimed 0.200% Mo upper limit to patentably distinguish the claimed welding wire from the welding wire of Curtis.
In response, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium (a difference of ~17% of the claimed value).  Uchihara differs by 11% (1.8 vs. 2.0), which is less than the difference in Titanium Metals.  Therefore, a rejection based on the basis of closeness is proper over Uchihara, absent concrete evidence to the contrary.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).  The temperature exceeded the upper limit of the claimed range by 25%, and the acid concentration differed from the claimed lower limit by 60%.  Curtis differs by 50% (0.3 vs 0.2), which is less than the difference in In re Aller.  Therefore, a rejection based on the basis of closeness is proper over Curtis, absent concrete evidence to the contrary.
Rebuttal of prima face case of obviousness can be made by showing that the claimed ranges are critical.  However, the Applicant did not present any evidence to show criticality of the claimed ranges, or the prior art amounts would result in different properties.  Therefore, the prima face case of obviousness is held to be true.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchihara et al (JPH07232294A), hereinafter “Uchihara”, machine translation is referenced here.
Regarding claim 1, Uchihara teaches welding wire with the following composition as compared with the current claim:
Element
Claim 1
JPH07232294A
C
0.07 to 0.30%
0.03-0.3
Si
0.001-0.04
0.4 or less
Mn
0.50 to 1.80%
2.0-3.5
P
0.03% or less
0.03 or less
S
0.03% or less
0.03 or less
at least one from:
 
 
 
0.1-1.0 total of Cr, Mo, V, Nb, Ta.
 
 
 
 
 
 
 
 
Ni
0.001-0.9

Cr
0.001-0.1

Mo
0.001-0.200

Cu
0.5 or less

at least one from:
 

Ti
0.50 or less

Al
0.50 or less

Nb
0.50 or less

V
0.10 or less

Zr
0.10 or less

Fe and impurities
balance
balance


It can be seen that the prior art composition overlaps the claimed composition except Mn.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art"; and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I). The examiner submits that Uchihara’s 2.0-3.5% of Mn is merely close to the claimed 0.50 to 1.80% of Mn. Uchihara’s lower limit of 2.0% is sufficiently close to the claimed upper limit of 1.80% that prima facie one skilled in the art would expect compositions based on these amounts to have the same properties. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05). The applicant does not disclose any issue of higher than 1.80% of Mn except that “since the content of Si, a major deoxidizing element, included in the wire for welding, is maintained at an extremely low level, the content of Mn, serving as a deoxidizer within the deposited metal, may tend to decrease. Therefore, an upper limit of the content of Mn may be set to, for example, 3.00% in an exemplary embodiment in the present disclosure” [0048 spec.].  Therefore, one of ordinary skill in the art would understand that the Mn concentration can go as high as 3.00% without causing any problem.
The recited Si2-to-Mn ratio merely add further limitation to Si and Mn amounts.  However, Uchihara teaches that the ratio of Si/Mn is desirable 0.1 or less [p.3 para.3].  Thus, the ratio of Si2/Mn is desirably 0.01 or less as determined by the examiner, overlapping the claimed 0.015 or less.

Regarding claim 6, Uchihara does not teach the amount of B or REM.  One of ordinary skill would expect the amount of B and REM to be zero because no other amount of B or REM is in the composition.  The zero amounts of B and REM fall within the claimed 0.01% or less of B or 0.50% or less of REM in a total amount.

Regarding claim 7, Uchihara teaches the welding wire is solid wire [page 1 paragraph 4, page 4 paragraph 8], meeting the claimed solid wire or a flux-cored wire.  Uchihara also teaches that the welding wire can be used for carbon dioxide gas welding [page 4 paragraph 1], which is solid wire welding. 

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (DE2709906), machine translation is referenced here.
Regarding claim 1, Curtis teaches welding wire with a chemical composition overlapping the current claim:
Element
Claim 1
Curtis [abstract & p.1]
C
0.07 to 0.30%
0 to 0.15
Si
0.001-0.04
0 to 0.40
Mn
0.50 to 1.8
1 to 2.20
P
0.030% or less
0 - 0.015
S
0.030% or less
0 to 0.02
at least one from:
 
 
Ni
0.001-0.9
0 to 1.2
Cr
0.001-0.1
0 to 2.5
Mo
0.001-0.200
0.3 to 1.2
Cu
0.5 or less
0 to 0.1
at least one from:
 
 
Ti
0.50 or less
 
Al
0.50 or less
 
Nb
0.50 or less
 
V
0.10 or less
0 to 0.05
Zr
0.10 or less
 
Fe and impurities
balance
balance


It can be seen that the prior art composition overlaps the claimed composition except Mo.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art"; and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I). The examiner submits that Curtis’ lower limit of 0.3% of Mo is sufficiently close to the claimed upper limit of 0.2%, that prima facie one skilled in the art would expect compositions based on these amounts to have the same properties. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). The applicant does not disclose any issue of higher than 0.2% of Mo except that “when the content of Mo exceeds 0.500%, the strength and hardenability of the deposited metal may not increase any further. Thus, an upper limit of the content of Mo may be adjusted to, for example, 0.500%.” [0062 spec.].  Therefore, one of ordinary skill in the art would understand that the Mo concentration can go as high as 0.500% without causing any problem.
The recited Si2-to-Mn ratio merely add further limitation to Si and Mn amounts.  However, Curtis teaches Si range of 0-0.4, and Mn range of 1-2.2 (see the Table above).  Thus the range of Si2/Mn is 0-0.16, as determined by the examiner, overlapping the claimed range of 0.015 or less.

Regarding claim 6, Curtis does not teach the amount of B or REM.  One of ordinary skill would expect the amount of B and REM to be zero because no other amount of B or REM is in the composition.  The zero amounts of B and REM fall within the claimed 0.01% or less of B or 0.50% or less of REM in a total amount.

Regarding claim 7, Curtis teaches the welding wire is a combination of flux and weld metal [page 2 paragraph 3], meeting the claimed flux-cored wire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762